In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated February 5, 1999, which, inter alia, awarded the defendant arrears in maintenance and child support and equitably distributed the marital property.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly awarded the defendant $30,724 *316in maintenance and child support arrears retroactive to the date of commencement of the action. That amount was calculated based on the assumption that the plaintiff paid in full the amounts due pursuant to a pendente lite order dated May 17, 1996. Accordingly, the award was not duplicative of an award of arrears for maintenance and child support due under the pendente lite order (see, Verdrager v Verdrager, 230 AD2d 786).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.